Citation Nr: 0818650	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  04-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for a compensable disability rating for 
prostatitis.  In January 2007, the veteran testified before 
the Board at a hearing that was held at the RO.  In March 
2007, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

The veteran's prostatitis is manifested by no more than on 
average one episode of nocturia nightly; there is no evidence 
of urinary tract infections, stricture disease requiring 
dilatation or catheterization, stress incontinence requiring 
the wearing of absorbent materials, or uroflowmetry showing 
markedly diminished peak flow rate.


CONCLUSION OF LAW

The criteria for a compensable rating for prostatitis have 
not been met since April 19, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, and 
4.115b, Code 7527 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's prostatitis is rated noncompensably disabling 
under DC 7527.  Diagnostic Code 7527 directs that 
disabilities of the prostate be rated as voiding dysfunction 
or urinary tract infection, whichever is the predominant 
manifestation of the disability.  38 C.F.R. § 4.115b. DC 
7527.  In this case, there is no evidence of urinary tract 
infection but there is evidence of increased urinary 
frequency.  Thus, the veteran's prostatitis will be rated 
based upon the diagnostic criteria pertaining to voiding 
dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2007).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc); 
(2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second);
(3) recurrent urinary tract infections 
secondary to obstruction;
(4) stricture disease requiring periodic 
dilatation every two to three months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

In March 2007, the Board remanded the veteran's claim for the 
purpose of obtaining a genitourinary examination which would 
yield fuller, more accurate and more current information as 
to the severity of the veteran's condition.  He was scheduled 
for four examinations, but failed to appear for all four, 
without explanation.  The RO ensured that the notices of the 
examinations were being sent to the veteran's correct 
address.  There is no indication that the veteran failed to 
receive any of the notifications, as the letters were not 
returned to the RO, and more significantly, the veteran 
continued to report to VA for regularly scheduled clinical 
care throughout the months of May, June, July, and August of 
2007.  As the veteran failed to appear for the scheduled 
examinations, the Board does not have before it the 
information which it had sought upon remand, and will come to 
a determination on the basis of information already included 
in the record.  38 C.F.R. § 3.655 (2007).

The Board reminds the veteran that the duty to assist is not 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board thus turns to the merits of the claim.

In January 2007 testimony before the Board, the veteran 
reported that his prostatitis was currently manifested by 
stabbing pain that occurred on an intermittent basis, 
approximately once every three or four weeks, and by urinary 
frequency on average of four to five times per day, and on 
average of four to five times per night. 

VA treatment records dated from June 2002 to December 2007, 
however, show that the veteran reported to his treating 
urologist and to other treating physicians significantly 
fewer symptoms related to prostatitis, and significantly 
fewer episodes of urinary frequency.  Significantly, clinical 
records dated from June 2002 to December 2005 are void of any 
complaints related to prostatitis.  In June 2004, examination 
of the veteran's prostate revealed no abnormalities.  In 
December 2005, examination of the prostate revealed an 
asymmetric, but nontender prostate.  As a result of the 
asymmetry of the prostate, the veteran was referred for 
evaluation by a urologist.  On urological evaluation in 
December 2005, the veteran reported a history of a boggy 
prostate.  He stated that he currently had no problems with 
incontinence, and experienced one episode of nocturia per 
night, on average.  Examination revealed an enlarged prostate 
that was boggy in consistency.  The impression was benign 
prostatitic hypertrophy.  The next record of treatment 
referencing the genitourinary system is dated in May 2006.  
At that time, the veteran denied experiencing either dysuria 
or nocturia.  Records dated in June 2006 and August 2006 show 
that the veteran again denied experiencing either dysuria or 
nocturia.  In January 2007, the veteran declined rectal 
examination, and denied experiencing dysuria or nocturia.  
Finally, records dated in November 2007 show that the veteran 
again denied experiencing nocturia or dysuria.

VA treatment records dated from June 2002 to December 2007 do 
not demonstrate voiding dysfunction in the form of 
compensable urine leakage, or obstructed voiding.  
Specifically, on urological evaluation in December 2005, the 
veteran denied having any incontinence.  In the absence of 
such manifestations, a compensable rating is not warranted.  
38 C.F.R. § 4.31 (2007).  

In weighing the probative value of the veteran's testimony, 
the Board must consider the credibility of the veteran's 
testimony.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Upon 
careful review of the claims folder, the Board finds the 
veteran's credibility as a witness to be questionable.  While 
the veteran reported in January 2007 testimony before the 
Board that he experienced nocturia on average of four to five 
times per night, contemporary treatment records show that he 
consistently denied experiencing any episodes of nocturia at 
all.  On only one occasion did the veteran report 
experiencing nocturia.  In December 2005, the veteran 
reported that he experienced an average of one episode of 
nocturia per night.  Given that the veteran's clinical 
records are largely void of complaints related to prostatitis 
and that these records demonstrate consistent denials of 
experiencing nocturia, the Board finds the statements as to 
nocturia in the clinical records to be more representative of 
the severity of the veteran's condition since April 2002, and 
therefore more credible, than the veteran's January 2007 
testimony.  Having determined that the veteran's January 2007 
testimony lacks credibility, and that the consistent denials 
of experiencing nocturia in the veteran's clinical records 
are a more reliable representation of his urinary frequency, 
the Board finds that since April 2002, when the veteran filed 
his claim, his prostatitis has been noncompensably disabling, 
as rated based upon urinary frequency.  

In light of the low weight to be afforded the veteran's 
contentions at hearing, owing to their inconsistency with 
treatment records, those contentions are outweighed by the 
absence of medical evidence to support the claim.  
Accordingly, the Board finds that a compensable rating for 
prostatitis is not warranted.  As the preponderance of the 
evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February and November 
2003; a rating decision in August 2003; and a statement of 
the case in May 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  While the veteran was not 
provided with specific notification that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, as 
required by Vazquez-Flores, the Board finds no prejudice in 
this case, as the veteran failed to report for a scheduled VA 
examination, after being notified in May 2007 that his 
failure to do so would result in the denial of his claim.  
Because 38 C.F.R. § 3.655 provides for the denial of a claim 
for an increased rating in such a circumstance, the Board 
finds no prejudice in proceeding with an analysis of the 
veteran's claim, despite the notice error.  In sum, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2008 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

A compensable rating for prostatitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


